Citation Nr: 1011305	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-37 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for sarcoidosis.

3.  Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to 
March 1981 and from January 1985 to August 2005.
 
These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2007, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In February 2008, the Board remanded these matters to the RO 
for additional development.  In a December 2009 decision, the 
Appeals Management Center (AMC) granted service connection 
for unilateral hearing loss of the left ear.  This is 
considered a partial grant of the previous claim for service 
connection for bilateral hearing loss.  The AMC continued the 
denial of service connection for right ear hearing loss and 
the claims for initial higher ratings for sarcoidosis and 
hypertension (as reflected in a December 2009 supplemental 
statement of the case) and returned these matters to the 
Board for further appellate consideration. 

Because the claims for higher initial ratings for 
hypertension and for sarcoidosis on appeal follow the grants 
of service connection, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).

The issue of service connection for tinnitus been raised by 
the record, specifically the May 2009 VA audiology 
examination report providing a nexus opinion, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this matter and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  The Veteran does not have right ear hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  There is no evidence to show that the Veteran takes 
continuous medication for control of his hypertension, that 
his diastolic pressure is predominantly 100 or more, or that 
his systolic pressure is predominantly 160 or more.

4.  There is no medical indication the Veteran's sarcoidosis 
requires systemic high doses (therapeutic) of corticosteroids 
for control and none of the PFT results on file have shown 
FEV-1 is 40 to 55 percent predicted, or; the FEV-1/FVC is 40 
to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted.

5.  The Veteran cancelled VA pulmonary function testing 
scheduled to take place in June 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2009). 

2.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2009).   

3.  The criteria for an initial rating in excess of 30 
percent for sarcoidosis are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 4.7, 4.97, Diagnostic Codes 6600, 6846 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2005 pre-rating letter provided 
notice of what was needed to substantiate the claims for 
service connection for hearing loss and for sarcoidosis.  
Following these notice letters, the RO granted service 
connection for hypertension and sarcoidosis in a February 
2006 decision.  The October 2006 SOC set forth the criteria 
for higher ratings for hypertension and for sarcoidosis 
(which suffices for Dingess/Hartman).  In March and September 
2008 post-rating letters, which were consistent with 
Dingess/Hartman, the Veteran was provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for each of the disabilities on appeal.  The 
March and September 2008 letters also informed the Veteran 
that he should provide the RO with any additional evidence or 
information that he may have concerning the level of his 
disabilities.  Following the issuance of the March and 
September 2008 notice letters described above, the Veteran 
and his representative were afforded further opportunities to 
present pertinent information and/or evidence to the matters 
on appeal before the RO readjudicated these matters (as 
reflected in a December 2009 SSOC).  Hence, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA and private medical 
records, and the reports of VA examinations.  In addition, 
various written statements provided by the Veteran and his 
representative, on the Veteran's behalf, are associated with 
the claims file.   The Veteran was requested to identify and 
submit authorization for the RO to obtain pertinent medical 
records from VA and non-VA health care providers.  No 
response was received from the Veteran.

The Board also points out that the Veteran was medically 
evaluated during a June 2009 VA respiratory examination.  At 
that time, the VA examiner noted that pulmonary function 
testing (PFT) was ordered and would forward when complete.  
The Veteran was scheduled for PFT testing at the end of June 
2009.  VA medical records reflect that the Veteran requested 
to cancel the PFT appointment and not reschedule.  In this 
instance, the duty to assist the Veteran with his claim for 
an initial higher rating for sarcoidosis has been frustrated 
by the Veteran's failure to report for PFT testing ordered in 
conjunction with his June 2009 VA respiratory examination, 
which was needed to produce evidence essential to his claim. 
The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the Veteran's claims.  
In this case, any failure to fully develop the claim for an 
initial higher rating for sarcoidosis rests with the Veteran 
himself.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

A January 2003 naval audiological evaluation report reflects 
that the Veteran underwent an initial evaluation due to 
decreased hearing noted in the left ear.  Some noise exposure 
reported while aboard submarine.  Negative recreational 
exposure.  An audiogram chart does not show that the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz were 40 decibels or greater or that the 
auditory thresholds for at least three of these frequencies 
were 26 or greater.  The Veteran was assessed with unilateral 
mild mid to high frequency sensorineural hearing loss in the 
left ear.  

In this case, the competent evidence does not reflect the 
presence of hearing loss in the right ear to an extent 
recognized as a disability during the period of the Veteran's 
active service.  As noted above, audiometric testing records 
from service  contain no evidence of a right hearing loss 
disability as defined by § 3.385. 

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the post-service evidence also does not reflect 
that the Veteran has current right ear hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2009). 

Audiometric testing performed in October 2005 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
         
0
5
15
5







The Veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear. The diagnosis was 
hearing within normal limits for the right ear, 500 to 4K HZ.   

Audiometric testing performed in May 2009 revealed that pure 
tone decibel thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
10







The Veteran's speech discrimination score on the Maryland CNC 
word list was 92 percent in the right ear.  The diagnosis was 
hearing within normal limits for the right ear, 500 HZ to 4K 
HZ.   

Based on the above findings, the competent medical evidence 
of record  simply does not establish a current right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385, and 
neither the Veteran nor his representative have presented, 
identified, or even alluded to the existence of any such 
evidence. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, the 
competent evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant appeal, the claim 
for service connection for right ear hearing loss must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

III.  Increased ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A.  Hypertension

The Veteran's service-connected hypertension is currently 
rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, 
a 10 percent rating is assigned for HTN when diastolic 
pressure is 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is  
assigned when diastolic  pressure is predominantly 110 or 
more, or systolic pressure  is predominantly 200 or more.

Note (1) indicates that HTN or isolated systolic HTN must be 
confirmed by readings taken two or more times on at least  
three different days.  For purposes of the section, HTN is 
defined as diastolic pressure of 90mm or greater and isolated   
HTN is defined as systolic blood pressure of predominantly 
160mm or greater with a diastolic pressure of less than 90mm.  
38 C.F.R. § 4.104, DC 7101. 

In this case, the Board notes that in order for the Veteran 
to receive a compensable disability rating, his diastolic 
pressure must be 100 or more or his systolic pressure is 
predominantly 160 or more.

A March 2004 private medical record reflects that the Veteran 
stated he had high blood pressure.  Physical examination 
revealed that the Veteran's blood pressure was 120/70.    

A November 2005 VA general medical examination report 
reflects that the Veteran stated he had hypertension.,  Blood 
pressure readings were 160/100 times three.  The diagnosis 
was hypertension on no medications with normal ejection 
fraction on recent cardiac echocardiogram with no functional 
limitations.

A June 2009 VA respiratory examination report notes that the 
Veteran stated he has had sporadic elevations of blood 
pressure since 1990.  Has never treated his blood pressure 
with medication and has not become elevated on steroids.  The 
Veteran stated that he monitors his blood pressure at home 
and it is never greater than 160/100.  Physical examination 
revealed that the Veteran's blood pressure was 130/80 times 
three.  The VA examiner concluded that there was no current 
evidence of hypertension.

A June 2009 VA outpatient record reflects that the Veteran's 
blood pressure was 135/85.  

Based on the foregoing evidence, there is no medical evidence 
of record to show that the Veteran requires continuous 
medication for control of his hypertension.  Furthermore, 
although one VA examination report in November 2005 showed 
readings of 160/100, taken three times, the overall 
disability picture presented by the medical evidence of 
record reflects that the Veteran's diastolic pressure 
readings are not shown to be predominantly 100 or more, and 
his systolic pressure readings are not shown to be 
predominantly 160 or more.  Thus, he has not met the criteria 
for an initial 10 percent rating under Diagnostic Code 7101.

B.  Sarcoidosis

Sarcoidosis is evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6846.  A 30 percent rating is warranted when there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids. A higher 60 percent rating is warranted when 
there is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control. 

Active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

These criteria primarily rate the pulmonary condition based 
on pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.

Under DC 6600, a 30 percent rating is warranted when the 
Veteran's forced expiratory volume in one second (FEV-1) is 
56 to 70 percent predicted, or; his forced expiratory volume 
in one second to forced vital capacity ratio (FEV-1/FVC) is 
56 to 70 percent, or; his Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 56 
to 65 percent predicted.  A higher 60 percent rating is 
warranted when the FEV-1 is 40 to 55 percent predicted, or; 
the FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 
percent predicted, or; the maximum oxygen consumption is 15 
to 20 ml/kg/min (with cardio respiratory limit).  38 C.F.R. § 
4.97, DC 6600. 

Service treatment records show that the Veteran was diagnosed 
with sarcoidosis since 1989.  Records show bilateral hilar 
adenopathy. 

A March 2004 private medical record assessed the Veteran with 
shortness of breath and chest pain most likely consistent 
with resurfacing and reoccurrence of sarcoid.  The plan was 
to treat the Veteran with prednisone.  It was noted that 
there was no overwhelming evidence that the Veteran's PFTs 
were significantly impaired.  

December 2004 private pharmacy records show that the Veteran 
was prescribed Salmet (Advair) and Prednisone. 

An April 2005 private medical report showed that PFTs 
revealed FEV1 of 76 percent of predicted value and FEV1/FVC 
of 89 percent.  The physician interpretation was normal DLCO, 
mild obstructive physiology indicated by reduction in FEV1 
and/or FEV1/FVC, and mild restrictive physiology indicated by 
reduced TLC.  

A July 2005 cardiac echocardiograms noted mild left atrial 
and right atrial enlargement with normal left ventricular 
ejection fraction

A July 2005 private pharmacy record shows that the Veteran 
was prescribed budesonide.

A September 2005 private medical report showed that PFTs 
revealed FEV1 of 74 percent of predicted value and FEV1/FVC 
of 93 percent.

September and October 2005 medical records show that the 
Veteran was prescribed Methotrexate.

A November 2005 VA examination report reflects that the 
Veteran has labored breathing with occasional wheezing that 
has been chronic and daily.  He also has intermittent 
episodes of productive cough - white phlegm without 
hemoptysis or requiring antibiotics.  He denied any 
myocardial infarction, palpitations or atrial fibrillation.  
The Veteran stated that the least amount of exertion, even 
changing positions from standing to sitting in a chair causes 
shortness of breath.  Physical examination revealed that he 
had a mild cough and shortness of breathe unseated with 
audible wheezes.  He had diminished breath sound bilaterally 
with increased wheezes bilaterally.  There were no rales.  
His heart rate was 80.  The VA examiner confirmed the 
diagnosis of pulmonary sarcoidosis with chronic dyspnea of 
exertion.  

A June 2009 VA respiratory examination report reflects that 
the Veteran's sarcoidosis was initially treated with short 
term prednisone and methotrexate and also with inhaled 
pulmicort.  The Veteran stated that since 2005, he follows up 
with his private physician and currently is on prednisone 30 
every day, fentenayl patch, lidoderm and neurotin for pain.  
He complained of muscular chest wall pain, chronic shortness 
of breath, heavy breathing, and occasional wheezing that has 
been chronic and daily.  He stated that his cough has 
improved.  He denied any other extra pulmonary 
manifestations.  He had a recent EKG showing no cardiac 
involvement.  He works at Electric Boat and does have trouble 
if he needs to walk a lot, climb ladders, etc. He stated that 
he no longer plays sports and has to limit his activity due 
to chest wall pain and shortness of breath.  Physical 
examination of the lungs revealed they were clear with no 
wheezing, no evidence of pulmonary hypertension, "RVC", cor 
pulmonale, or congestive heart failure.  A chest x-ray 
impression was bilateral pulmonary opacities and probable 
mediastinal lymph nodes.  The assessment was pulmonary 
sarcoidosis with chronic DOE and chest wall pain on chronic 
maintenance steroid with severe functional impairments.  PFTs 
were ordered and will forward when complete.

A June 2009 VA medical record reflects that the Veteran was 
assessed with sarcoid; pulmonary involvement.  Stable on 
current therapy.  Chest pain surmised to be secondary to 
sarcoid.  

A June 2009 VA pulmonary clinic record reflects that the 
Veteran was scheduled for pulmonary functional studies that 
was needed for a compensation and pension examination.  The 
record notes that the Veteran called and wanted to cancel the 
appointment and that he did not want to reschedule.   

Based on the applicable rating criteria, the Board has 
carefully reviewed the pertinent evidence of record and finds 
that there is no basis for the assignment of rating in excess 
of 30 percent.  More specifically, there is no evidence 
showing that the Veteran's sarcoidosis requires pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control, which is necessary for the next 
higher 60 percent disability rating. 

Additionally, pulmonary function tests have also not yielded 
results that meet or approximate the criteria for an 
evaluation in excess of 60 percent under Diagnostic Code 
6600.  None of the PFT results on file have shown FEV-1 is 40 
to 55 percent predicted, or; the FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40 to 55 percent predicted, or; the 
maximum oxygen consumption is 15 to 20 ml/kg/min (with cardio 
respiratory limit).  Furthermore, as noted previously, the RO 
arranged for the Veteran to undergo PFT testing in June 2009.  
However, the Veteran cancelled the scheduled PFT testing, and 
further indicated that he did not wish to reschedule.   In 
this case, the Veteran's failure to cooperate with the 
requested VA PFTs served only to deprive the Board of medical 
evidence which might have helped support his claim for an 
initial higher rating for sarcoidosis.  

C.  Each Disability

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule. Additionally, 
the Board finds that there is no showing that the Veteran's 
service-connected hypertension and sarcoidosis has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  In this regard, 
the Board notes that none of the disabilities has objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned ratings). There also 
is no objective evidence that either disability has warranted 
frequent periods of hospitalization, or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that there is no basis for 
staged ratings, pursuant to Fenderson, and that each claim 
for initial higher ratings on appeal must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for hypertension is denied.

An initial rating in excess of 30 percent for sarcoidosis is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


